Citation Nr: 1023958	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD) with 
symptoms of insomnia and fatigue (claimed as depression).

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for acid reflux 
disease.
 
4.  Entitlement to service connection for a sinus disorder 
(claimed as sinus infections), to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for degenerative joint 
disease of the bilateral ankles and bilateral knees.

6.  Entitlement to service connection for a disability 
manifested by joint pains as due to an undiagnosed illness.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for residuals of a 
fractured left little finger.

9.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disability.

10.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
disability.

11.  Entitlement to an initial disability rating in excess of 
10 for service-connected migraine headaches.

12.  Entitlement to an initial compensable disability rating 
for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant & his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from January 1987 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran and his spouse appeared and testified at a 
hearing held at the RO before a Decision Review Officer in 
November 2008.  A copy of the transcript of this hearing has 
been associated with the claims file.

A claim for entitlement to service connection for residuals 
of traumatic brain injury to include loss of balance and loss 
of coordination was raised by the Veteran in a January 2009 
statement, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Issues 1 through 6 and 9 through 11 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO.


FINDINGS OF FACT

1.  The current evidence fails to establish that the Veteran 
has chronic bronchitis.

2.  The current evidence fails to establish that the Veteran 
fractured his left little finger in service and that he 
currently has residuals therefrom.

4.  The Veteran's hearing loss in the right ear is productive 
of a puretone threshold average no higher than 28 with speech 
recognition ability of 100 percent.

5.  The Veteran's hearing loss in the left ear is productive 
of a puretone threshold average no higher than 30 with speech 
recognition ability of 92 percent.
CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Residuals of a fractured left little finger were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for an initial compensable disability rating 
for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code 
6100, and 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
December 2006, June 2008 and May 2009, prior to the initial 
AOJ decisions on his claims.  The Board finds that the 
notices provided fully comply with VA's duty to notify.  
Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the Veteran, and any error in this regard 
is harmless.   

As for the Veteran's claim for an initial compensable 
disability rating for service-connected hearing loss, the 
Board notes that the Veteran's claim was initially one for 
service connection that was granted in a July 2008 rating 
decision.  The Veteran disagreed with the evaluation of this 
now service-connected disability in February 2009.  The Board 
finds that, since the Veteran's claim was initially one for 
service connection, which has been granted, VA's obligation 
to notify the Veteran was clearly met as the claim for 
service connection was obviously substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in notice relating to the Veteran's appeal for an 
increased rating is not prejudicial to him.  Id.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  The Veteran has not identified any information or 
evidence not already obtained relating to these claims.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claims.

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In the present case, VA did not obtain a medical 
examination in relation to the claims for service connection; 
however, there is no competent and credible evidence that the 
Veteran either has the claimed disorder or that it is the 
result of any event, injury or disease in service.  Thus, VA 
was not obligated to provide medical examination as to these 
service connection claims.  38 C.F.R. § 3.159(c)(4)(i)(C). 

As for increased rating claims, the duty to assist includes 
providing the veteran a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Veteran was afforded VA examination in May 2008.  
Significantly, the Board observes that he does not report 
that his hearing loss has worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Bronchitis

The Veteran is seeking service connection for "bronchitis."

The Board acknowledges that the service treatment records 
demonstrate that the Veteran had an episode in service of 
bronchitis/ bronchopneumonia in November 1987, but no further 
complaints of or treatment for bronchitis is noted during the 
remaining five years he was on active duty.  The Veteran did 
not undergo a separation examination having waived his right 
to one.  Thus, there is no evidence establishing a chronic 
disability diagnosed as "bronchitis" in service.

Furthermore, the Board acknowledges that private treatment 
records from the Veteran's treating physician from 1993 to 
2001 note bronchitis in treatment notes from March 1993, 
December 1995, December 1999 and December 2001.  These 
treatment records also note that the Veteran was a chronic 
smoker.  The last note in these records is from July 2002 
that demonstrates the Veteran was being prescribed medication 
for smoking cessation.

Subsequently, on VA examination in March 2007, a chest x-ray 
was normal.  VA treatment records beginning in January 2007 
to the present are silent for any complaints of or treatment 
for recurring or chronic bronchitis.  

Finally, the Veteran himself has not made any statement in 
support of his claim that he currently has recurrent or 
chronic bronchitis.

The Veteran filed his claim for service connection for 
"bronchitis" in April 2008.  The requirement for a current 
disability is satisfied when the claimant has a disability at 
the time a claim for service connection is filed or during 
the pendency of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Although there was earlier medical evidence 
indicating a history of bronchitis, the evidence as of April 
2008 and thereafter fails to establish that the Veteran has 
recurrent or chronic bronchitis.  Therefore, the requirement 
for a current disability is not satisfied.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, service connection for "bronchitis" is denied 
because the medical evidence fails to establish the Veteran 
has a current disability for which service connection may be 
granted.  

Residuals of a Fractured Left Little Finger

The Veteran is seeking service connection for residuals of a 
fractured left little finger.  

The Board acknowledges that the Veteran's service treatment 
records demonstrate that, in June 1992, he sustained an 
injury to his left little finger while playing softball, and 
it was thought he possibly fractured it.  However, no 
fracture or dislocation was seen on x-ray of the left little 
finger.  Thus, the final diagnosis was subungual hematoma and 
contusion.  No subsequent follow up is seen in the treatment 
records.  The Veteran did not undergo a separation 
examination having waived his right to one.  Thus, there is 
no evidence establishing a chronic disability in service due 
to the injury to his left little finger.

Moreover, there is no post-service medical evidence of any 
residuals from the in-service injury to the left little 
finger.  The medical evidence is silent for any complaint or 
treatment relating to the left little finger.  Furthermore, 
the Veteran has not provided any statements in support of his 
claim as to what residual disability he has as a result of 
the in-service injury to his left little finger.

The Veteran filed his claim for service connection for 
residuals of a fracture of the left little finger in April 
2008.  The requirement for a current disability is satisfied 
when the claimant has a disability at the time a claim for 
service connection is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Although there in evidence of an injury to the left little 
finger in service in June 1992, the evidence as of April 2008 
and thereafter fails to establish that the Veteran has any 
residual disability from that injury.  Therefore, the 
requirement for a current disability is not satisfied.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for residuals 
of a fracture of the left little finger is denied because the 
medical evidence fails to establish the Veteran has a current 
disability for which service connection may be granted.  

III.  Increased Rating Claim

The Veteran is seeking an initial compensable disability 
rating for his service-connected bilateral hearing loss.  

The Veteran has not received any treatment for his hearing 
loss.  Thus, the only medical evidence relating to his 
hearing loss is the report of a VA audio examination 
conducted in May 2008.  

At the May 2008 VA examination, the Veteran reported having 
difficulty hearing at times.  He also reported having ringing 
in his ears.   (The Board notes that service connection for 
tinnitus has been granted and is evaluated as 10 percent 
disabling.  Although the Veteran initiated an appeal as to 
that evaluation, he dropped that issue on his VA Form 9.  
Thus, that issue is not before the Board at this time.)  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
40
30
28
LEFT
20
30
35
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.

When applying these findings to Table VI, the numeric 
designation of the Veteran's hearing impairment for each ear 
is I.  Applying that numeric designations to Table VII, the 
result shows the Veteran is only entitled to a zero percent 
evaluation for his bilateral hearing loss.  The Veteran's 
appeal for a compensable evaluation is, therefore, denied.  

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The evidence does not show that the Veteran's 
hearing loss in any way interferes with his employment.  
Neither does the evidence show that the Veteran has had 
frequent periods of hospitalization or treatment due to his 
hearing loss that has interfered with his employment or daily 
life.  In fact, he has had no treatment at all for his 
hearing loss.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that a higher disability rating 
is warranted for the Veteran's service-connected bilateral 
hearing loss.  The preponderance of the evidence being 
against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  Consequently, the Veteran's 
claim must be denied.


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for residuals of a 
fractured left little finger is denied.

Entitlement to an initial compensable disability rating for 
service-connected hearing loss is denied.


REMAND

Documentary Evidence

The Board finds that remand is necessary on issues 1 through 
5 and issue 11 for the  
RO to comply with VA's duty to assist the Veteran in 
developing his claims by obtaining documentary evidence 
identified by the Veteran.
  
In January 2007, the Veteran submitted a VA Form 21-4142 to 
the RO; however, he listed two different private physicians, 
Drs. Frye and Shoyck, which made the release unusable.  By 
letter dated in March 2007, the RO advised the Veteran it was 
unable to use the form he sent because it had two doctors 
listed, but only mentioned Dr. Frye in the letter.  In 
response, the Veteran submitted a new VA Form 21-4142 but 
only for Dr. Frye, who was listed in the March 2007 letter.  
The RO sent a request for this physician's treatment records 
in April 2007, but it did not receive a response.  However, 
the RO did not follow up with a second request as required.  
As the Veteran indicated that these records relate to 
treatment for his knees and elbows, they may be probative as 
to his claims for service connection for joint pain as due to 
an undiagnosed illness and degenerative joint disease for 
bilateral knees.  Thus, on remand, a new release should be 
obtained from the Veteran, and these records sought with a 
negative response requested if they are not available.

Furthermore, the RO failed to follow up with obtaining the 
treatment records from Dr. Shoyck who was also listed on the 
VA Form 21-4142 received in January 2007.  Nor did the RO 
follow up with the Veteran when he did not provide a new VA 
Form 21-4142 in response to the March 2007 letter.  As the 
Veteran indicated that these records relate to treatment for 
depression, rash and "GI" problems, they may be probative 
as to his claims for service connection for a psychiatric 
disorder, rash and acid reflux disability.  Thus, on remand, 
a new release should be obtained from the Veteran, and these 
records sought with a negative response requested if they are 
not available.

In addition, the Board finds that it appears there are VA and 
other non-VA treatment records that are not of record.  The 
claims file contains VA treatment records from January 2007 
through November 2008, March 2009, and September 2009 through 
January 2010.  However, in a May 2010 statement, the Veteran 
claimed that he had been treated at the Muskogee VA hospital 
emergency room for stomach pains and headaches at which time 
two CT scans were performed and several chest x-rays.  He 
states that the doctors determined that he had high blood 
pressure and GERD (gastroesophageal reflux disease).  The VA 
treatment records in the claims file contain an Emergency 
Room Discharge Note dated December 17, 2009, but no other 
records relating to that visit.  This note does not even 
indicate for what the Veteran sought treatment.  These 
treatment records are likely probative to the Veteran's 
claims and should be obtained.  In addition, VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Upon remand, the RO should obtain the 
Veteran's VA treatment records from December 2008 to the 
present as November 2008 appears to be the last date a full 
record of his treatment is of record.


Also, in a statement submitted with his October 2009 VA Form 
9, the Veteran stated he had sought treatment for his 
headaches at the emergency room in regards to loss of work, 
injections for pain and headaches medications, which records 
he claims he submitted to VA.  He furthermore stated that he 
received treatments for his migraines at the VA Medical 
Center in Muskogee, Oklahoma.  A review of the available 
records, both VA and non-VA, do not show such treatment.  
Thus, all VA treatment records related to treatment for the 
Veteran's migraine headaches should be obtained.  
Furthermore, the Veteran should be contacted and asked to 
identify  the hospitals at which he received emergency 
treatment for his headaches, and to provide a VA Form 21-4142 
for each non-VA hospital so that VA may obtain those records 
of treatment.

PTSD Stressor Verification

The Board finds that additional efforts should be undertaken 
to verify the Veteran's alleged PTSD stressors.  Although 
CURR (now the JSRRC) was unable to document the involvement 
of the 24th Transportation Company (the Veteran's assigned 
unit) in the Battle of Khafji, January 29 to February 2, 
1991, the Veteran testified at his RO hearing in November 
2008 that his unit was tasked with giving convoy support for 
the 223rd Transportation Battalion.  He testified that during 
this convoy, two of their trucks were missing when they 
reached a point near the town of Khafji.  He stated that he 
and three others from the 24th Transportation Company were 
tasked to take his Hum-V and their recovery vehicle toward 
the town of Khafji, which was the last known location of the 
two missing vehicles.  He related that, upon getting to the 
town, radio traffic broke that the town was under attack.  
They were directed to the 2nd Marine Division which was 
located approximately seven kilometers south of Khafji and 
from there, they were involved in close combat support and an 
attempt to rescue one of the convoy's lost vehicles.  He also 
indicated he assisted in body recovery from a shot down C-130 
and in transporting approximately 250 Iraqi POWs.  

The Board notes that this report of this stressor is a little 
different from the Veteran's written reports, specifically 
that he and one other member of his unit were temporarily 
assigned to another unit that was headed for Khafji to supply 
the 3rd Marine Division and Saudi Arabia and Quatar forces, 
and that he actually was directly involved in combat, 
shooting at Iraqis.  

The Veteran also has testified having been exposed to 
chemical agents and having to don full chemical gear multiple 
times during his time in Saudi Arabia and Kuwait.  He has 
also submitted written statements regarding this alleged 
stressor.  His unit records may be enlightening as to the 
alleged chemical contamination of his camp and the multiple 
Mock level IV alarms the Veteran testified to at the hearing. 

Finally, the Veteran has alleged that he was involved with 
his unit in the transportation of POWs along the "Highway of 
Death" just north of Kuwait City.  He has stated that his 
unit was bogged down getting through vehicles and dead bodies 
along this road leading from Kuwait City to Basra and they 
had to help the engineering units remove these vehicles and 
bodies so the advancing units could continue north.  (See 
August 2008 statement submitted with VA Form 9.)  In a June 
2008 PTSD Questionnaire, the Veteran reported this happened 
between January and February 1991.

The Board finds that further attempts to verify his stressors 
should be made given the Veteran's testimony at the hearing.  
In addition, it does not appear that efforts to obtain unit 
records, etc., to verify the other stressors not relating to 
the Battle of Khafji have been undertaken and should be.

VA Examinations

The Board finds that, on remand, VA examinations should be 
provided as identified below.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service. The third part could be 
satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service. 38 C.F.R. § 3.159(c)(4). The threshold for 
establishing the third element is low for there need only be 
evidence that "indicates" that there "may" be a nexus between 
the current disability and military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is sufficient evidence in the 
service treatment records and medical and lay evidence to 
meet the low threshold set forth in McLendon for obtaining VA 
examinations with nexus opinions. 

The Board also finds that a VA examination for the Veteran's 
service-connected migraine headaches should be obtained.  
There appears to be some inconsistencies between the 
Veteran's reported nature and frequency of his symptoms in 
his statements in support of his claim and those reported in 
the previous VA examinations.  Furthermore, in a May 2010 
statement, the Veteran stated that his migraine headaches are 
starting to really interfere with his work and home life 
thereby indicating a worsening in his disability.  Thus a 
contemporaneous medical examination is needed to determine 
the current severity of the Veteran's migraine headaches as 
well as to resolve, if possible, the past inconsistencies 
regarding the nature and frequency of his symptoms.

Statement of the Case

Issue 6 is remanded for the issuance of a Statement of the 
Case.  The Veteran initially claimed service connection for 
joint pains that he claimed were related to an undiagnosed 
illness.  Although the July 2007 rating decision adjudicated 
this particular issue and the Veteran's Notice of 
Disagreement lists it as such, in the July 2008 Statement of 
the Case, the RO revised the issue to service connection for 
degenerative joint disease for bilateral ankles and bilateral 
knees.  This was based upon a March 2007 VA Gulf War 
Guidelines examination that diagnosed him to have 
degenerative joint disease in the bilateral ankles and knees.  
The Veteran, however, has continued to allege having multiple 
joint issues as due to an undiagnosed illness and VA 
treatment records show he continues to complain about 
multiple joint pains.  A Statement of the Case as to this 
issue has not been issued to date.  Thus, the issue of 
entitlement to service connection for joint pains due to an 
undiagnosed illness remains pending.

It is, therefore, proper to remand this claim because the 
Veteran has not been provided a Statement of the Case  on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the Statement 
of the Case only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Intertwined Issues

Issues 9 and 10 are hereby remanded as inextricably 
intertwined with issue 1 as the Veteran has claimed that 
these conditions may be secondary to his psychiatric disorder 
(namely PTSD).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a Statement of the 
Case as to the issue of entitlement to 
service connection for joint pains due to an 
undiagnosed illness.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2004).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate. 
 



2.  Contact the Veteran and ask him to 
provide the following:

    (a) A VA Form 21-4142 for VA to obtain the 
private medical treatment records of Drs. 
Frye and Van Shoyck.  The Veteran should be 
advised that he must submit one form per 
physician otherwise the release is not valid.  
The Veteran should be advised that he may 
submit the records himself in lieu of 
providing a VA Form 21-4142.  If the Veteran 
provides the appropriate VA Form 21-4142s, 
all treatment records identified by the 
Veteran should be obtained with appropriate 
follow up if necessary.  A negative response 
should be requested if records are not 
available.  
    
    (b) Identify all VA and non-VA hospitals 
for which the Veteran has received emergency 
room treatment for his migraine headaches.  
For any non-VA hospitals, the Veteran should 
provide a VA Form 21-4142 for each hospital 
authorizing VA to obtain those treatment 
records.  The Veteran should be advised that 
he may provide these records himself in lieu 
of providing the VA Form 21-4142.  If VA Form 
21-4142 is received, all treatment records 
should be requested and obtained, if 
available.  A negative response should be 
requested if records are not available.

3.  Obtain the Veteran's medical records 
(emergency room, inpatient and outpatient) 
from the VA Medical Center in Muskogee, 
Oklahoma, from December 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are 
not available.

4.  Contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) and ask them 
to research the unit records for the 24th 
Transportation Company, 7th Transportation 
Battalion, for the months of January through 
February 1991 and to track the unit's 
movements in an attempt to verify the 
Veteran's alleged stressors.  Specifically, 
an attempt should be made to verify the 24th 
Transportation Company's provision of convoy 
support to the 223rd Transportation Battalion 
at the end of January 1991.  If necessary, a 
further request should be made for research 
of the unit records for the 223rd 
Transportation Battalion to document whether 
it was running a supply convoy from the "MSR 
Dodge" north past Al Khafji, Saudi Arabia.  

Furthermore, efforts should be made to verify 
the 24th Transportation Company's assistance 
in transporting POWs from Al Khafji in 
February 1991, as well as in transporting 
POWs along the "Highway of Death" just 
outside of Kuwait City in January through 
February 1991.

Finally, a search of the 24th Transportation 
Company's unit records should be undertaken 
to document the occurrences of Mock level IV 
alarms due to incoming SCUDs as well as 
chemical alarms, including one incident in 
which the Veteran's unit bivouacked out of 
its camp leaving its equipment due to 
chemical contamination.

5.  After all additional available evidence 
has been obtained, schedule the Veteran for 
the following VA examinations.  The claims 
file must be provided to and reviewed by each 
examiner, who must indicate in his/her report 
that said review has been accomplished.

Joints Exam - After reviewing the claims file 
and examining the Veteran, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that the Veteran's 
degenerative joint disease of the bilateral 
ankles and bilateral knees is related to any 
disease or injury incurred during service.  
The examiner should specifically address 
whether the degenerative joint disease of the 
Veteran's knees is etiologically related to 
the multiple episodes of treatment and 
diagnosis of patellofemoral pain syndrome 
seen in the service treatment records.  In 
rendering an opinion, the examiner must 
address the Veteran's statements, if any, as 
to a continuity of symptoms.  A complete 
rationale should be given for all conclusions 
and opinions expressed in a legible report.  

Skin Disease Exam - After reviewing the 
claims file and examining the Veteran, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's current skin disorder 
involving his axilla bilaterally and groin 
area is related to any disease or injury 
incurred during service.  In rendering an 
opinion, the examiner must address the 
Veteran's statements, if any, as to a 
continuity of symptoms.  The examiner should 
also address the allegation that the skin 
disorder is due to an undiagnosed illness or 
the result of exposure to chemicals while 
serving in the Southwest Asia Theater.  A 
complete rationale should be given for all 
conclusions and opinions expressed in a 
legible report.  

Gastrointestinal Disorders Exam - After 
reviewing the claims file and examining the 
Veteran, the examiner should provide a 
current diagnosis of the Veteran's 
gastrointestinal disorder and render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that it is related to any 
disease or injury incurred during service.  
The examiner should specifically address 
whether it is etiologically related to the 
treatment for multiple episodes of 
gastroenteritis seen in the service treatment 
records.  In rendering an opinion, the 
examiner must address the Veteran's 
statements, if any, as to a continuity of 
symptoms.  A complete rationale should be 
given for all conclusions and opinions 
expressed in a legible report.  

Sinus Exam - All necessary tests and studies 
should be conducted.  The examiner should 
elicit from the Veteran all symptomatology 
claimed to be related to his complaints of a 
sinus problem.  After examination and review 
of the claims file, the examiner should 
render a diagnosis of any current sinus 
disorder the Veteran has.  If a diagnosis 
cannot be rendered, the examiner should opine 
whether such symptomatology is due to an 
undiagnosed illness as a result of the 
Veteran's service in Southwest Asia.  If a 
known diagnosis is made, the examiner should 
provide an opinion whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that it is related to any 
disease or injury incurred during service.  

Neurology Exam - All necessary tests and 
studies should be conducted in order to 
ascertain the severity of the Veteran's 
service-connected migraine headaches.  The 
examiner should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.  The examiner is also 
asked to review prior examination reports and 
the Veteran's statements in support of claim 
and, if possible, to resolve the 
inconsistencies regarding the nature and 
frequency of the Veteran's symptoms.

PTSD Exam - If and only if at least one of 
the Veteran's alleged stressors has been 
independently verified, then schedule the 
Veteran for an appropriate VA PTSD 
examination.  

In the examination request, it must be 
specified for the examiner the stressor or 
stressors that have been determined to be 
independently verified.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner is asked to determine 
(1) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, and (2) whether there is a nexus 
between PTSD and one or more of the verified 
in-service stressors.  All indicated studies, 
tests and evaluations deemed necessary should 
be performed.

If the Veteran is diagnosed to have an Axis I 
psychiatric disorder other than PTSD, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the current psychiatric disorder is 
related to any disease or injury incurred 
during service.  In rendering an opinion, the 
examiner must address the Veteran's 
statements, if any, as to a continuity of 
symptoms.  

A complete rationale should be given for all 
conclusions and opinions expressed in a 
legible report.  

6.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


